DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statement filed on 09/29/2020 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 09/29/2020 are approved by examiner.

Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record.

5.	None of prior art of record taken alone or in combination shows a voltage regulation system comprising at least a multi-use pin configured to be electrically coupled to one of a plurality of external circuits; a plurality of connection devices configured to be in a plurality of connection device configurations, each one of the plurality of connection device configurations enabling an associated one of the plurality of external circuits via the multi-use pin; and a smart pin manager electrically coupled to the multi-use pin, the plurality of connection devices, and the voltage regulation controller, the smart pin manager configured to determine when the multi-use pin is electrically coupled to one of the plurality of external circuits, and cause the plurality of connection devices to be in one of the plurality of connection device configurations to enable the associated one of the plurality of external circuits based upon the determination as recited in claims 1-7;  or a smart pin manager for a voltage regulation system employing a multi-use pin, comprising at least: a comparator having a first input electrically coupled to the multi-use pin to receive a voltage at the multi-use pin, a second input electrically coupled to a threshold voltage source to receive a threshold voltage, and an output electrically coupled to the processor, the comparator configured to compare the voltage at the multi-use pin and the threshold voltage and generate an output signal for the processor based upon the comparison; and a non-transitory computer-readable storage medium having computer executable instructions stored thereon for execution by the processor, the computer executable instructions comprising: causing the detection connection device to be in the connected state to determine when the multi-use pin has been electrically coupled to one of a plurality of external circuits based upon the output signal of the comparator received by the processor, and causing a plurality of connection devices to be in one of a plurality of connection device configurations based upon the determination, each one of the plurality of connection device configurations enabling an associated one of the plurality of external circuits via the multi-use pin as recited in claims 8-13;  or a method comprising at least: causing a plurality of connection devices to be in one of a plurality of connection device configurations, each one of the plurality of connection device configurations enabling an associated one of a plurality of external circuits via a multi-use pin; determining, by a smart pin manager, when the multi-use pin is electrically coupled to one of the plurality of external circuits, the smart pin manager electrically coupled to the multi-use pin, the plurality of connection devices, and a voltage regulation controller; and causing, by the smart pin manager, the plurality of connection devices to be in one of the plurality of connection device configurations to enable the associated one of the plurality of external circuits based upon the determination as recited in claims 14-20.



Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838